Citation Nr: 0117854	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  99-22 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of radical prostatectomy due to prostate cancer.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to July 
1967, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, wherein the veteran's evaluation for 
residuals of radical prostatectomy due to prostate cancer was 
reduced from 100 percent disabling to zero percent disabling.

In the veteran's substantive appeal, received in November 
1999, he stated that residuals of radical prostatectomy 
included impotency.  Since the RO has not yet considered this 
issue, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All of the evidence necessary for equitable dispositions 
of the claim has been obtained.

2.  Residuals of radical prostatectomy due to prostate cancer 
are manifested by occasional leakage only while sleeping, 
voiding well, and erectile dysfunction with no evidence of 
urinary tract infection, weight loss or gain, and acute 
nephritis.


CONCLUSION OF LAW

The criteria for a higher (compensable) evaluation have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.31, 4.115a, 4.115b, Diagnostic Code, 7528 (2000), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the RO contacted 
the veteran in November 1998 and requested information 
regarding service and post-service occupational histories.  
The veteran promptly responded.  In December 1998, RO 
requested that the veteran sign releases in order that 
additional information be obtained.  Again, the veteran 
quickly responded.  The Board finds that the veteran was 
provided adequate notice as to the specific type of evidence 
needed to complete his claim and the RO has obtained all 
relevant records regarding the veteran's medical disorder.  
In addition, the findings from the VA examination have been 
associated with the claims file. 

Factual Background

A surgical pathology report dated in May 1998 from St. 
Joseph's Hospital indicates specimens from the veteran's 
prostate reveal adenocarcinoma.  A report dated the following 
month shows a diagnosis of prostate cancer.

In July 1998 the veteran underwent bilateral pelvic 
lymphadenectomies and radical retropubic prostatectomy.  

In September 1998 the RO received the veteran's claim of 
entitlement to service connection for prostate cancer on the 
basis that the cancer was a result of exposure to Agent 
Orange in Vietnam.

The veteran underwent a VA examination in November 1998.  At 
that time he had no subjective complaints of incontinence, 
lethargy, weakness, anorexia, or weight loss or gain.  He had 
no history of recurrent urinary tract infections, acute 
nephritis, or renal colic or bladder stones.  Catheterization 
and dilation were not needed.  The veteran's blood pressure 
reading was 144/80 and PSA level was 0.0.

Records dated in November and December 1998 from private 
physicians Joseph Kreuger, M.D. and Rose Bylund, M.D. 
indicate the veteran had intermittent blood from his rectum.  
On examination there was no palpable supraclavicular 
adenopathy or bony percussion tenderness along the spine.  On 
rectal examination the anal canal was tender, there were two 
swollen tender hemorrhoids, and there were no nodules felt in 
the lower rectum.  The diagnosis was irritated hemorrhoids 
and radiation proctitis.  By December the proctitis was 
resolving.

A December 1998 rating action by the RO granted service 
connection for residuals of radical prostatectomy due to 
prostate cancer based on the presumptive provisions pertinent 
to Agent Orange exposure and assigned a 100 percent 
evaluation effective September 15, 1998.  The veteran was 
also awarded special monthly compensation based on loss of 
use of a creative organ.



Private medical records from Alan Angell, M.D. dated in 
December 1998 note that the veteran was voiding okay and had 
slight dysuria that resolved.  The force of stream was good.  
He was not having night frequency of voiding.  Incontinence 
was rare.  In June 1999, the veteran related that he was 
voiding well.  .  He complained that he occasionally woke 
with damp pants, but that there was no leakage at any other 
time.  Force of stream was good, and he voided once during 
the night.  Objectively, there was no dysuria, hernia, or 
rectal mass.  His problems with impotence and possible 
options were discussed.  A letter from the physician also 
dated in June states the veteran's PSA level remained 
undetectable and that upon examination there was no 
recurrence of prostate cancer.  The veteran's concerns with 
erectile difficulties were noted.  

The veteran underwent a VA examination in June 1999. At that 
time he had no subjective complaints of lethargy, weakness, 
anorexia, or weight loss or gain.  The veteran did indicate 
that after lifting over 50 pounds he was sore in the rectal 
area. There was no change in voiding frequency, hesitancy, 
stream or dysuria, and that occasionally he had urgency and 
stress.  On inspection and palpation, the penis, testicles, 
epididymis and spermatic cord were normal. It was noted that 
a PSA test in May 1999 was <.1.  The veteran did not have a 
history of recurrent urinary tract infections, acute 
nephritis, or renal colic or bladder stones.  He did not 
require the use of pads, and catheterization and dilation 
were not needed.  The veteran's blood pressure reading was 
140/76.

By a July 1999 rating action, the RO proposed to reduce the 
veteran's evaluation for residuals of radical prostatectomy 
from 100 to zero percent.  In September 1999, the RO 
effectuated the reduction in evaluation from 100 to zero 
percent, effective December 1, 1999.

A letter dated in August 1999 from the Chief Medical Officer 
of the VA outpatient clinic, notes the prior reports of 
radiation proctitis and resulting rectal bleeding.  The 
physician stated that blood tests should be done in September 
to determine whether the veteran was anemic as a result of 
the radiation proctitis. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's residuals of radical prostatectomy are 
currently evaluated as zero percent disabling under 
diagnostic Code 7528, malignant neoplasms of the 
genitourinary system.  Under this Code an initial 100 percent 
evaluation is warranted for the malignant phase, but as noted 
in the Diagnostic Code, following the cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of § 3.105(e).  
If there has been no local reoccurrence or metastasis, rate 
on residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic 
Code 7528.

Since Dr. Angell stated in a June 1999 letter that the 
veteran's PSA level remained undetectable and that there was 
no recurrence of prostate cancer upon examination, the 
veteran is to be rated on residuals as voiding dysfunction or 
renal dysfunction, as required by Diagnostic Code 7528.

Since Diagnostic Code 7528 states that residuals are to be 
evaluated as voiding or renal dysfunction, whichever is more 
dominant, the criteria set for in 38 C.F.R. § 4.115a are to 
be considered.

Renal dysfunction with constant albumin or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101 warrants a 30 percent evaluation.  
Albumin and casts with history of acute nephritis; or 
hypertension non-compensable under Diagnostic Code 7101 
warrants a zero percent evaluation.  38 C.F.R. § 4.115a.

Renal dysfunction is not the predominant dysfunction since 
the veteran's symptoms do not warrant a non-compensable 
evaluation under the criteria.  During his VA examinations in 
November 1998 and June 1999 the veteran reported that there 
was no history of acute nephritis.  In addition his blood 
pressure readings of 144/80 and 140/76 are below even the 
criteria for a non-compensable evaluation under Diagnostic 
Code 7101.  According to this code hypertension means the 
diastolic blood pressure is predominately 90 or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominately 160 or greater with a diastolic 
blood pressure of less than 90.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2000).  Since the veteran's blood 
pressure does not fall within the scope of either definition 
he does not, for evaluation purposes, have hypertension.

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.  Leakage requiring the wearing of 
absorbent materials which must be changed less than two times 
per day warrants a 20 percent evaluation.  Daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night warrants a 10 percent evaluation.  Marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) warrants a 10 percent evaluation 
with any one or combination of the following: (1) post void 
residuals greater than 150 cc; (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec); (3) 
recurrent urinary tract infection secondary to obstruction; 
(4) stricture disease requiring periodic dilation every 2 to 
3 months.  Obstructive symptomatology with or without 
stricture disease requiring dilation 1 to 2 times per year 
warrants a zero percent evaluation.  38 C.F.R. § 4.115a.

Findings from the June 1999 VA examination and private 
medical records from Dr. Angell dated in June 1999 indicate 
the veteran had some leakage at night as evidenced by his 
damp pants, but he did not need pads and denied leakage at 
any other time.  He arose once during the night to void.  It 
was indicated that his force of stream was good.  When the 
Schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  See 38 C.F.R. § 4.31.  In the present case, the 
criteria for a 10 percent rating are not met; therefore, a 
zero percent evaluation is assigned.

Thus, since the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for residuals of 
radical prostatectomy due to prostate cancer, currently 
evaluated as zero percent disabling, the benefit of the doubt 
doctrine does not apply and the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 1991).


ORDER

Entitlement to an increased (compensable) evaluation for 
residuals of radical prostatectomy due to prostate cancer is 
denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

